Citation Nr: 0332836	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-19 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from May 1943 to December 
1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  

In pertinent part, in the February 2002 rating decision, the 
RO granted service connection for PTSD and assigned an 
initial 50 percent rating.  In addition, the RO granted 
service connection for bilateral hearing loss, left and right 
heel spurs, and status post excision of all toenails.  The RO 
assigned initial noncompensable ratings for hearing loss, 
left heel spurs, and status post excision of all toenails.  
An initial 10 percent rating was assigned for the right heel 
spur disability.  

In May 2002, the veteran submitted a Notice of Disagreement 
with the initial ratings assigned by the RO for his PTSD, 
hearing loss, left and right heel spurs, and status post 
excision of all toenails.  A Statement of the Case addressing 
these issues was issued in September 2002.  In November 2002, 
the veteran submitted a substantive appeal on which he 
clearly indicated that he was only pursuing his appeal of the 
issue of entitlement to an initial rating in excess of 50 
percent for PTSD.  

Despite this fact, the Board observes that in December 2002, 
the RO erroneously issued a Supplemental Statement of the 
Case listing all of the issues delineated in the veteran's 
May 2002 Notice of Disagreement.  Because neither the veteran 
nor his representative has submitted a substantive appeal 
regarding any issue other than the one set forth above on the 
cover page of this remand, however, such matters are not in 
appellate status and the Board is without jurisdiction to 
address them.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2003).

It is noted that in March 2003, the veteran submitted a claim 
for an increased rating for his service-connected bilateral 
hearing loss.  Because this recent claim has not as yet been 
addressed by the RO, and inasmuch as it is not inextricably 
intertwined with the issue now before the Board on appeal, it 
is referred to the RO for initial consideration.


REMAND

In his November 2002 substantive appeal, the veteran 
indicated that he was under treatment for his service-
connected PTSD at the Pueblo VA clinic and asked that the RO 
obtain these records for consideration in connection with his 
appeal.  Records dated subsequent to October 2002, however, 
have not yet been associated with the claims folder.  These 
recent VA treatment records must be requested.  38 U.S.C. § 
5103A (West 2002); see also Bell v. Derwinski, 2 Vet. App. 
611 (1992).

In addition, it is noted that in a November 2002 letter, the 
veteran's therapist from the Pueblo VA clinic indicated that 
the veteran's PTSD had increased in severity since he was 
last evaluated for compensation purposes.  The U.S. Court of 
Appeals for Veterans Claims has held that when a veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is inadequate to rate the current 
state of the condition, VA must provide a new examination.  
Olsen v. Principi, 3 Vet. App. 480 (1992); see also 38 
U.S.C.A. § 5103A(d)(1) (West 2002).

Thus, this matter is remanded for the following:

1.  The RO also should contact the Pueblo 
VA clinic and request copies of all 
clinical records pertaining to the 
veteran from November 2002 to the 
present.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims folder must 
be made available to the examiner for 
review in conjunction with the 
examination.  The examiner should be 
asked to comment on the severity of the 
veteran's PTSD, to include stating 
whether such PTSD is manifested by 
deficiencies in most areas such as work, 
family relations, judgment, thinking and 
mood.  A GAF score and an analysis of its 
meaning should also be provided. 

After the actions requested above have been completed, the RO 
should again review the record.  If the benefits sought on 
appeal remain denied, the veteran and his representative 
should be furnished a Supplemental Statement of the Case and 
given the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




